     Case 1:18-cv-01553-SHR-EB Document 27 Filed 08/06/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSE GERMAN SANTOS,                   :
    Petitioner                        :
                                      :            No. 1:18-cv-1553
     v.                               :
                                      :            (Judge Rambo)
WARDEN CRAIG A. LOWE,                 :
   Respondent                         :

                                 ORDER

     AND NOW, on this 6th day of August 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s motion to enforce judgment (Doc. No. 19) is GRANTED, and
        the Court will conduct its own individualized bond hearing; and

     2. A separate Order setting forth further proceedings in this matter will issue.



                                      s/ Sylvia H. Rambo
                                      United States District Judge
